      Case 2:16-cv-00576-ROS Document 279 Filed 08/31/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Pamela Julian,                                     No. CV-16-00576-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   Swift       Transportation           Company
     Incorporated, et al.,
13
                    Defendants.
14
15          On August 28, 2020, the parties filed a joint status report indicating they have agreed
16   to a settlement. (Doc. 278). Plaintiffs will be required to file their motion seeking approval
17   of the settlement by September 18, 2020. The trial will not be vacated at this time.
18          Accordingly,
19          IT IS ORDERED no later than September 18, 2020, Plaintiffs shall file their
20   motion for approval of the settlement.
21          IT IS FURTHER ORDERED the Motions in Limine (Doc. 263, 266, 268, 269,
22   273) are DENIED WITHOUT PREJUDICE.
23          Dated this 31st day of August, 2020.
24
25
26                                                      Honorable Roslyn O. Silver
                                                        Senior United States District Judge
27
28
